United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1673
                        ___________________________

                           Pedro Eliseo Lopez-Ramirez

                             lllllllllllllllllllllPetitioner

                                           v.

             Loretta E. Lynch, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                          Submitted: November 30, 2016
                            Filed: December 6, 2016
                                 [Unpublished]
                                 ____________

Before SHEPHERD, ARNOLD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

       Guatemalan citizen Pedro Eliseo Lopez-Ramirez petitions for review of an
order of the Board of Immigration Appeals (BIA) upholding an immigration judge’s
(IJ’s) denial of his application for asylum and withholding of removal. Where, as
here, the BIA adopts and affirms the IJ’s decision, but adds its own reasoning, this
court reviews both the BIA’s and IJ’s decisions together. See Garcia-Milian v.
Lynch, 825 F.3d 943, 945 (8th Cir. 2016) (decisions are reviewed to determine if
substantial evidence supports them, and are reversed only when petitioner shows
evidence is so compelling that no reasonable factfinder could fail to find in his favor).
To qualify for asylum, Mr. Lopez-Ramirez had to show past persecution or a well-
founded fear of future persecution on account of, as relevant, membership in a
particular social group. See Garcia-Colindres v. Holder, 700 F.3d 1153, 1156 (8th
Cir. 2012). Further, he had to show that the particular social group he identified was
composed of members who shared a common immutable characteristic, were defined
with particularity, and were socially distinct within the society in question. See
Ngugi v. Lynch, 826 F.3d 1132, 1137-38 (8th Cir. 2016). We conclude that the group
he identified--Guatemalan males whose denial of gang involvement caused them to
be beaten before coming to the United States--failed to meet those requirements. See
Juarez Chilel v. Holder, 779 F.3d 850, 855 (8th Cir. 2015) (groups of persons who
suffered violence, or threats of violence, due to their refusals to join criminal gangs
lacks requisite visibility, particularity, and/or social distinction to qualify as particular
social group); Ortiz-Puentes v. Holder, 662 F.3d 481, 483 (8th Cir. 2011) (agreeing
with IJ and BIA that criminal violence and recruitment efforts by Guatemalan gang
did not implicate enumerated protected ground). Because Mr. Lopez-Ramirez did not
establish eligibility for asylum, his claim for withholding of removal necessarily
failed as well. See Ngugi, 826 F.3d at 1139 (withholding of removal requires higher
burden of proof than asylum). The petition for review is denied.
                         ______________________________




                                            -2-